Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/17/2021.  Claims 1-8 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Biniak (US 2008/0083003) does not disclose “the second information being past information that (a) relates to a player in the game and (b) is accumulated in the server,” the examiner respectfully disagrees.  Biniak explicitly discloses presenting historical statistics for a player in the game ([0077]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biniak et al. (US 2008/0083003), herein Biniak.
Consider claim 1, Biniak clearly teaches an electronic apparatus, comprising:

an information presenting device; (Fig. 16: User display 1611, [0122]) and

a control device, (Fig. 16: Media association engine 1604, [0122])

the control device controlling the information presenting device to present information in response to a situation of a game which situation has been determined based on first information and second information, the first information being information that (i) relates to the game which a user is watching and reacting to and (ii) is accumulated in a server, (Fig. 9: Based on the situation in the game the user is watching different information will be displayed by the widgets, [0070]-[0072.]) the second information being past information that (a) relates to a player in the game and (b) is accumulated in the server. (Historical statistics for a player in the game are presented, [0077].)

Consider claim 5, Biniak clearly teaches the control device controls the information presenting device to present the information based on information which has been simultaneously transmitted from the server to electronic apparatuses of users who support one team. (Original content and additional content are synchronized and presented simultaneously, [0036].)

Consider claim 6, Biniak clearly teaches a computer-readable non-transitory recording medium on which a program for causing a computer to serve as a control device included in an electronic apparatus recited in claim 1 is stored. (The system is computer implemented, [0041].)

Consider claim 7, Biniak clearly teaches a control device for controlling an electronic apparatus, (Fig. 16, [0122]) wherein the control device controls an information presenting device included in the electronic apparatus to present information in response to a situation of a game which situation has been determined based on first information and second information, the first information being information that (i) relates to the game which a user is watching and reacting to and (ii) is accumulated in a server, (Fig. 9: Based on the situation in the game the user is watching different information will be displayed by the widgets, [0070]-[0072.]) the second information being past (Historical statistics for a player in the game are presented, [0077].)

Consider claim 8, Biniak clearly teaches a method for controlling an electronic apparatus, the method comprising the step of: controlling an information presenting device included in the electronic apparatus (Fig. 16, [0122]) to present information in response to a situation of a game which situation has been determined based on first information and second information, the first information being information that (i) relates to the game which a user is watching and reacting to and (ii) is accumulated in a server, (Fig. 9: Based on the situation in the game the user is watching different information will be displayed by the widgets, [0070]-[0072.]) the second information being past information that (a) relates to a player in the game and (b) is accumulated in the server. (Historical statistics for a player in the game are presented, [0077].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Biniak et al. (US 2008/0083003) in view of Noriaki (JP 2016/186741), citations refer to provided English language translation.
Consider claim 2, Biniak clearly teaches wherein the control device.

However, Biniak does not explicitly teach the control device carries out a digitization with respect to an intensity of reaction of the user so as to indicate the situation of the game, and the control device controls the information presenting device to present information in accordance with a digitized intensity of reaction.

In an analogous art, Noriaki, which discloses a system for video distribution, clearly teaches the control device carries out a digitization with respect to an intensity of reaction of the user so as to indicate the situation of the game, and the control device controls the information presenting device to present information in accordance with a digitized intensity of reaction. (Emotion estimation unit 300 estimates the users emotions based on the situation of the game and an output is generated and presented to the user, [0013]-[0016], [0034], [0037].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Biniak by the control device carries out a digitization with respect to an intensity of reaction of the user so as to indicate the situation of the game, and the control device controls the information presenting device to present information in accordance with a digitized intensity of reaction, as taught by Noriaki, for the benefit of more precisely measure user emotions.
	
Consider claim 3, Biniak combined with Noriaki clearly teaches the control device carries out a digitization with respect to a degree of inferiority or superiority of a team, which the user is supporting, so as to indicate the intensity of reaction, and the control device controls the information presenting device to present information in accordance with a digitized degree. (Generating unit 304 outputs a comment based on emotions estimated based on the situation of the users preferred team, [0039]-[0042] Noriaki.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biniak et al. (US 2008/0083003) in view of Shanks et al. (US 2007/0055989), herein Shanks.
Consider claim 4, Biniak clearly teaches the information presenting device is a display device; and the control device controls the display device. (Fig. 16, [0122])

However, Biniak does not explicitly teach the display device displays a color that varies in accordance with the situation of the game.

In an analogous art, Shanks, which discloses a system for video distribution, clearly teaches the display device displays a color that varies in accordance with the situation of the game. (The color of possession indicator 238 changes based on the game situation, [0042]-[0044].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Biniak by the display device displays a color that varies in accordance with the situation of the game, as taught by Shanks, for the benefit of easily providing game situation information to the viewer.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425